                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00183-MOC

 SANDRA W. PATE,                                         )
                                                         )
                       Plaintiff,                        )
                                                         )
 Vs.                                                     )               ORDER
                                                         )
 NANCY A. BERRYHILL, Acting Commissioner                 )
 of Social Security,                                     )
                                                         )
                      Defendant.                         )




       THIS MATTER is before the Court on defendant’s Motion for Remand.              Having

considered such motion, the Court enters the following Order.



                                            ORDER

       IT IS, THEREFORE, ORDERED that defendant’s Motion for Remand (#10) is

GRANTED, the Commissioner’s decision is REVERSED under sentence four of 42 U.S.C.

§405(g), and this matter is REMANDED to the Commissioner for further proceedings, including

a new hearing. The Motion for Summary Judgment (#8) is TERMINATED as moot.

       The Clerk of Court is directed to enter a separate Judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure consistent with this Order of Remand.


                                           Signed: November 2, 2018




                                               1
